


Exhibit 10.25

 

SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM

(adopted February 11, 2016)

 

The board of directors (the “Board”) of Catabasis Pharmaceuticals, Inc. (the
“Company”) has approved a non-employee director compensation program to be
effective at the time of the Company’s initial public offering. Under this
non-employee director compensation program, the Company will pay its
non-employee directors retainers in cash.  Each non-employee director will
receive a cash retainer for service on the Board and for service on each
committee of which the director is a member. The chairmen of the Board and of
each committee will receive higher retainers for such service. The amounts of
the retainers are as follows:

 

 

 

Member
Annual
Retainer

 

Chairman
Annual
Retainer

 

Board of Directors

 

$

35,000

 

$

 

 

Chairman of the Board of Directors*

 

35,000

 

 

 

Audit Committee

 

$

7,500

 

$

20,000

 

Compensation Committee

 

$

5,000

 

$

10,000

 

Nominating and Corporate Governance Committee

 

$

3,000

 

$

7,500

 

 

--------------------------------------------------------------------------------

* In the event co-chairs are appointed, the retainer for Chairman of the Board
of Directors will be divided equally between the co-chairs.

 

These retainers are payable in arrears in four equal quarterly installments on
the last day of each quarter, provided that the amount of such payment shall be
prorated for any portion of such quarter during which the director was not
serving.  The Company will also reimburse its non-employee directors for
reasonable travel and other expenses incurred in connection with attending Board
and committee meetings.

 

Each director elected to the Board after the closing of the Company’s initial
public offering will receive an option to purchase 13,000 shares of the
Company’s common stock. Each of these options will vest as to one-third of the
shares of our common stock underlying such option on each anniversary of the
grant date until the third anniversary of the grant date, subject to the
director’s continued service as a director, and will become exercisable in full
upon a change in control of the Company.  Further, on the date of the first
Board meeting held after each annual meeting of stockholders, each director that
has served on the Board for at least six months will receive an option to
purchase 6,500 shares of the Company’s common stock. Each of these options will
vest in full on the first anniversary of the date of grant unless otherwise
provided at the time of grant, subject to the director’s continued service as a
director, and will become exercisable in full upon a change in control of the
Company.

 

The exercise prices of the options granted under the Company’s non-employee
director compensation program will equal the fair market value of the Company’s
common stock on the date of grant.

 

--------------------------------------------------------------------------------
